                 Case 2:19-cv-01663-RSL Document 14 Filed 12/01/20 Page 1 of 4




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8 ELIZABETH GRAHAM,

 9                                 Plaintiff,              Case No. C19-1663RSL

10          v.                                             AMENDED ORDER SETTING
                                                           TRIAL DATE & RELATED DATES
11 HOLLAND AMERICA LINE N.V.,

12                                 Defendant.

13 TRIAL DATE                                                               May 10, 2021

14 All motions in limine must be filed by and noted on the motion           April 12, 2021
          calendar no earlier than the second Friday thereafter.
15        Replies will be accepted.

16 Agreed pretrial order due                                                April 28, 2021

17 Pretrial conference to be scheduled by the Court
     Trial briefs, proposed voir dire questions, proposed jury              May 5, 2021
18
             instructions, and trial exhibits due
19 Length of Trial: 3 Days                                                  Non Jury
20

21          These dates are set by the Court after reviewing the joint status report at Dkt. #13, and an

22 inquiry from the court for an agreeable trial date. All other dates are specified in the Local Civil

23 Rules. If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or

24 federal holiday, the act or event shall be performed on the next business day. These are firm

     AMENDED ORDER SETTING TRIAL DATE & RELATED DATES - 1
              Case 2:19-cv-01663-RSL Document 14 Filed 12/01/20 Page 2 of 4




 1 dates that can be changed only by order of the Court, not by agreement of counsel or the parties.

 2 The Court will alter these dates only upon good cause shown; failure to complete discovery

 3 within the time allowed is not recognized as good cause.

 4          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must

 5 notify Teri Roberts, the judicial assistant, at 206-370-8810 within 10 days of the date of this

 6 Order and must set forth the exact nature of the conflict. A failure to do so will be deemed a

 7 waiver. Counsel must be prepared to begin trial on the date scheduled, but it should be

 8 understood that the trial may have to await the completion of other cases.

 9          The settlement conference conducted between the close of discovery and the filing of

10 dispositive motions requires a face-to-face meeting or a telephone conference between persons

11 with authority to settle the case. The settlement conference does not have to involve a third-

12 party neutral.

13        ALTERATIONS TO ELECTRONIC FILING PROCEDURES AND LOCAL RULES

14          Information and procedures for electronic filing can be found on the Western District of

15 Washington’s website at www.wawd.uscourts.gov. Pro se litigants may file either

16 electronically or in paper form. The following alterations to the Electronic Filing Procedures

17 apply in all cases pending before Judge Lasnik:

18          – Alteration to LCR 10(e)(9) - Effective July 1, 2014, the Western District of

19 Washington will no longer accept courtesy copies in 3-ring binders. All courtesy copies must be

20 3-hole punched, tabbed, and bound by rubber bands or clips. If any courtesy copies are delivered

21 to the intake desk or chambers in 3-ring binders, the binders will be returned immediately. This

22 policy does NOT apply to the submission of trial exhibits.

23

24

     AMENDED ORDER SETTING TRIAL DATE & RELATED DATES - 2
              Case 2:19-cv-01663-RSL Document 14 Filed 12/01/20 Page 3 of 4




 1          – Alteration to Section III, Paragraph M of the Electronic Filing Procedures - Unless the

 2 proposed order is stipulated, agreed, or otherwise uncontested, the parties need not e-mail a copy

 3 of the order to the judge’s e-mail address.

 4          – Pursuant to LCR 10(e)(10), all references in the parties’ filings to exhibits should be as

 5 specific as possible (i.e., the reference should cite the specific page numbers, paragraphs, line

 6 numbers, etc.). All exhibits must be marked to designate testimony or evidence referred to in the

 7 parties’ filings. Filings that do not comply with LCR 10(e) may be rejected and/or returned to

 8 the filing party, particularly if a party submits lengthy deposition testimony without highlighting

 9 or other required markings.

10          – Alteration to LCR 7(d)(4) - Any motion in limine must be filed by the date set forth

11 above and noted on the motion calendar no earlier than the second Friday thereafter. Any

12 response is due on or before the Wednesday before the noting date. Parties may file and serve

13 reply memoranda, not to exceed nine pages in length, on or before the noting date.

14                                          PRIVACY POLICY

15          Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact the

16 following information from documents and exhibits before they are filed with the court:

17          * Dates of Birth - redact to the year of birth

18          * Names of Minor Children - redact to the initials

19          * Social Security Numbers and Taxpayer Identification Numbers - redact in their entirety

20          * Financial Accounting Information - redact to the last four digits

21          * Passport Numbers and Driver License Numbers - redact in their entirety

22          All documents filed in the above-captioned matter must comply with Federal Rule of

23 Civil Procedure 5.2 and LCR 5.2.

24

     AMENDED ORDER SETTING TRIAL DATE & RELATED DATES - 3
              Case 2:19-cv-01663-RSL Document 14 Filed 12/01/20 Page 4 of 4




 1                                           COOPERATION

 2          As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 3 possible. Counsel are further directed to cooperate in preparing the final pretrial order in the

 4 format required by LCR 16.1, except as ordered below.

 5                                          TRIAL EXHIBITS

 6          The original and one copy of the trial exhibits are to be delivered to chambers five days

 7 before the trial date. Each exhibit shall be clearly marked. Exhibit tags are available in the

 8 Clerk’s Office. The Court hereby alters the LCR 16.1 procedure for numbering exhibits:

 9 plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendant’s exhibits shall

10 be numbered consecutively beginning with 500. Duplicate documents shall not be listed twice:

11 once a party has identified an exhibit in the pretrial order, any party may use it. Each set of

12 exhibits shall be submitted in a three-ring binder with appropriately numbered tabs.

13                                            SETTLEMENT

14          Should this case settle, counsel shall notify the Deputy Clerk, Kerry Simonds at 206-370-

15 8519, as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy

16 Clerk prompt notice of settlement may be subject to such discipline as the Court deems

17 appropriate.

18

19          DATED this 1st day of December, 2020.

20

21
                                                          A
                                                          Robert S. Lasnik
                                                          United States District Judge
22

23

24

     AMENDED ORDER SETTING TRIAL DATE & RELATED DATES - 4
